Citation Nr: 1415608	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-14 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Mexico Veterans' Service Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from February 1963 to October 1979.  The Veteran passed away in June 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  A June 2009 certificate of death reflects that the Veteran died on June [redacted], 2009.  The immediate cause of death was listed as withdrawal of life support.  Underlying causes of death were identified as cardio-pulmonary arrest and septic shock.  In a May 2010 VA opinion, the examiner concluded that the Veteran's diabetes mellitus caused renal failure which resulted in the septic shock which resulted in the Veteran's death.  The appellant contends that the Veteran was exposed to herbicide agents during active duty service, which caused the diabetes mellitus which ultimately resulted in his death.

The Veteran's service personnel records have been obtained, and do not reflect that the Veteran had active duty service in Vietnam.  In August 2010, the National Personnel Records Center (NPRC) was unable to determine whether the Veteran served in the Republic of Vietnam.  However, the Veteran's service personnel records reflect that he had active duty service in Thailand from November 15, 1967 to May 16, 1968.  Additional development is necessary to attempt to verify the Veteran's exposure to herbicides in Thailand.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's assignment and duties in Thailand in light of the Department of Defense's inventory of herbicide operations in Thailand to determine possible exposure.  If this review does not confirm herbicide exposure, the RO should submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that might corroborate the Veteran's alleged exposure to herbicides during the entire period of his service in Thailand from November 15, 1967 to May 16, 1968, to include review of any pertinent unit histories.  The JSRRC should also be requested to provide any additional information that might corroborate the Veteran's alleged herbicide exposure.  All pertinent service personnel records should be sent to the JSRRC along with the request(s).  If multiple requests to JSRRC are necessary, such should be accomplished.  The RO should follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the issue on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


